Exhibit 10.15

 

Amended and Restated Employment Agreement

 

This Amended and Restated Employment Agreement (the “Agreement”) is made as of
May 5, 2016 by and among MultiPlan, Inc., a New York corporation (together with
any successor thereto, the “Company”), Polaris Investment Holdings, L.P., a
Delaware limited partnership (“Holdings”), and Dale White (the “Executive”).

 

RECITALS

 

A.           The Company, the Executive and MPH Intermediate Acquisition Corp.
entered into an employment agreement dated as of March 24, 2014 (the “Original
Employment Agreement”).

 

B.            Polaris Parent Corp., a Delaware corporation (“Acquiror”), Polaris
Merger Sub Corp., a Delaware corporation and indirect wholly owned subsidiary of
Acquiror, MPH Acquisition Corp. 1, a Delaware corporation and wholly owned
subsidiary of Seller (as defined below) and MPH Topco L.P., a Delaware limited
partnership (“Seller”) have entered into an Agreement and Plan of Merger (the
“Merger Agreement”), dated as of the date hereof whereby Acquiror will acquire
the Company in connection with the Closing (as defined in the Merger Agreement)
(such transaction, the “Merger”).

 

C.            It is the desire of the Company and Acquiror to assure the
continued services of the Executive to the Company following the Effective Time
(as defined in the Merger Agreement) by entering into this Agreement, which
shall, effective as of immediately prior to, and contingent on the occurrence
of, the Effective Time, supersede the Original Employment Agreement.

 

D.            The Executive, the Company and Acquiror mutually desire that the
Executive continue to provide services to the Company on the terms herein
provided and agree that the Company’s and the Executive’s obligations pursuant
to the Original Employment Agreement shall terminate as of, and contingent upon
the occurrence of, the Effective Time.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:

 

1.Employment.

 

(a)           General. As of the Effective Time, the Company shall continue to
employ the Executive and the Executive shall continue to be employed by the
Company, for the period set forth in Section 1(b), in the position set forth in
Section 1(c) and upon the other terms and conditions herein provided.

 

(b)           Employment Term. The initial term of employment under this
Agreement (the “Initial Term”) shall be for the period beginning on the
Effective Time and ending on the fifth anniversary of the Effective Time, unless
earlier terminated as provided in Section 3. The employment term hereunder shall
automatically be extended for successive one-year periods (such periods,
collectively with the Initial Term, the “Term”) unless the Company or the
Executive gives notice of non-extension to the other no later than thirty (30)
days prior to the expiration of the then-applicable Term and subject to earlier
termination as provided in Section 3. Should the Merger Agreement be terminated
prior to the Closing, this Agreement shall not become effective and shall be
null and void and the Original Employment Agreement shall continue in full force
and effect.

 





 

 

(c)           Position and Duties. The Executive shall serve as the Executive
Vice President of Sales and Marketing of the Company, with such customary
responsibilities, duties and authority for such position as may from time to
time be assigned to the Executive by the Chief Executive Officer of the Company
or the Board of Directors of Acquiror (the “Board”). The Executive shall devote
substantially all his business time and efforts to the business and affairs of
the Company (which may include service to its Affiliates). However, during the
Term it shall not be a violation of the prior sentence for the Executive to
(i) serve on industry trade, civic or charitable boards or committees;
(ii) deliver lectures or fulfill speaking engagements; (iii) manage his personal
investments and affairs; and (iv) serve on the board of directors of other
for-profit enterprises with the Board’s prior consent, as long as such
activities do not interfere with the performance of the Executive’s duties and
responsibilities as an employee of the Company. The Executive agrees to observe
and comply with the general rules and policies of the Company as adopted by the
Company from time to time as applicable to its senior executives. If the
Executive resigns from his employment with the Company or is terminated, he will
immediately resign from any other officer or director positions he holds with
the Company and/or any of its affiliated entities.

 

(d)           Work Location. During the Term, the Executive’s primary work
location shall be the Company’s offices in Rockville, Maryland. The Executive
acknowledges that he shall be required to travel on business in connection with
the performance of his duties hereunder.

 

2.Compensation and Related Matters.

 

(a)           Annual Base Salary. During the Term, the Executive shall receive a
base salary (the “Annual Base Salary”) at a rate of $382,315.35 per annum, which
shall be paid in accordance with the customary payroll practices of the Company,
subject to adjustment as determined by the Board; provided that any decrease in
such amount can only be proportionately made in connection with Company-wide
reductions in the salary rates for senior executives as determined by the Board.

 

(b)           Annual Bonus. During the Term, the Executive will be eligible to
participate in an incentive bonus program established by the Board (the “Annual
Bonus”). The Executive’s Annual Bonus compensation under such incentive program
shall be targeted at 100% of his Annual Base Salary (the “Target Bonus Amount”).
The Annual Bonus awards payable under the incentive program shall be based on
the achievement of performance goals, which performance goals shall be
established by the Board. Each such Annual Bonus earned shall be paid no later
than March 15th of the year following the year in which the applicable
performance period under the incentive program ends.

 

(c)           Rollover Equity; Equity Award. At the Effective Time, the
Executive, who is the legal and beneficial owner of Class A Units in MPH Topco
L.P., a Delaware limited partnership (the “Class A Units”), will exchange his
Class A Units for certain Class A Units in Holdings (such units, the “Rollover
Units”), which units shall be of the same class as those acquired in connection
with the Closing by affiliates of Hellman & Friedman LLC (together with its
affiliates, the “Sponsor”) pursuant to the terms of the Rollover Agreement
(except that they shall be “non-voting”). The terms (including the amount) of
the Rollover Units shall be consistent with those set forth in Exhibit A.
Promptly following the Effective Time, Holdings shall make an equity award to
Executive on the terms set forth in Exhibit A and such other standard terms as
the parties shall negotiate in good faith (it being understood that a failure by
Holdings to make such equity award shall give the Executive the right to require
Holdings to cancel the Rollover Units and return the pre-tax cash value of the
Class A Units, which cancellation shall not constitute a breach hereof).

 



2

 

 

(d)           Benefits. During the Term, the Executive shall be entitled to
participate in employee benefit plans, programs and arrangements of the Company,
as may be amended from time to time, which are applicable to the senior officers
of the Company. For all purposes under the benefit plans, service with the
Company and its predecessors prior to the Effective Time will be added to any
service accrued after the Effective Time for the benefit of the Executive.

 

(e)           Vacation. During the Term, the Executive shall be entitled to paid
vacation in accordance with the Company’s vacation policy, as it may be amended
from time to time. Any vacation shall be taken at the reasonable and mutual
convenience of the Company and the Executive.

 

(f)            Expenses. During the Term, the Company shall reimburse the
Executive for all reasonable travel and other business expenses incurred by him
in the performance of his duties to the Company in accordance with the Company’s
expense reimbursement policy.

 

(g)           Key Person Insurance. At any time during the Term, the Company
shall have the right to insure the life of the Executive for the Company’s sole
benefit. The Company shall have the right to determine the amount of insurance
and the type of policy. The Executive shall cooperate with the Company in
obtaining such insurance by submitting to physical examinations, by supplying
all information reasonably required by any insurance carrier, and by executing
all necessary documents reasonably required by any insurance carrier. The
Executive shall incur no financial obligation by executing any required
document, and shall have no interest in any such policy.

 

(h)           Indemnification. During the Term, the Company shall indemnify the
Executive to the maximum extent provided for under its charter and by-laws as in
effect as of the Effective Time (or, if more favorable, as modified from time to
time), with respect to any action suit or proceeding to which the Executive is
made, or threatened to be made, a party by reason of the fact that he is or was
an officer, director, employee, consultant or agent of the Company and/or its
Affiliates.

 

(i)            Board Action. Any action taken by a committee of the Board shall
be deemed to be an action taken by the Board for purposes of this Section 2.

 



3

 

 

3.Termination.

 

The Executive’s employment hereunder may be terminated by the Company or the
Executive, as applicable, without any breach of this Agreement only under the
following circumstances:

 

(a)           Circumstances.

 

(i)              Death. The Executive’s employment hereunder shall terminate
upon his death.

 

(ii)             Disability. If the Executive has incurred a Disability, the
Company may give the Executive written notice of its intention to terminate the
Executive’s employment.

 

(iii)            Termination for Cause. The Company may terminate the
Executive’s employment for Cause.

 

(iv)            Termination without Cause. The Company may terminate the
Executive’s employment without Cause.

 

(v)             Resignation for Good Reason. The Executive may resign his
employment for Good Reason.

 

(vi)            Resignation without Good Reason. The Executive may resign his
employment without Good Reason.

 

(vii)           Non-extension of Term by the Company. The Company may give
notice of non-extension to the Executive pursuant to Section 1(b).

 

(viii)          Non-extension of Term by the Executive. The Executive may give
notice of non-extension to the Company pursuant to Section 1(b).

 

(b)           Notice of Termination. Any termination of the Executive’s
employment by the Company or by the Executive under this Section 3 (other than
termination pursuant to Section 3(a)(i)) shall be communicated by a written
notice to the other party hereto indicating the specific termination provision
in this Agreement relied upon, setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and specifying a Date of
Termination which, if submitted by the Executive, shall be at least 60 days
following the date of such notice, or if submitted by the Company in the case of
a termination under Sections 3(a)(iv) or 3(a)(vii), shall be at least 60 days
following the date of such notice (a “Notice of Termination”); provided,
however, that the Company may, in its sole discretion, advance the Date of
Termination to any date following the Company’s receipt of the Notice of
Termination. A Notice of Termination submitted by the Company may provide for a
Date of Termination on the date the Executive receives the Notice of
Termination, or any date thereafter elected by the Company in its sole
discretion. The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Cause or Good Reason shall not waive any right of the Executive or the Company
hereunder or preclude the Executive or the Company from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

 



4

 

 

(c)           Company Obligations upon Termination. Upon termination of the
Executive’s employment hereunder, the Executive (or the Executive’s estate)
shall be entitled to receive the portion of the Executive’s Annual Base Salary
earned through the Date of Termination but not theretofore paid, any expenses
owed to the Executive under Section 2(f), any bonus earned but unpaid with
respect to the prior year under Section 2(b) (excluding any bonus in excess of
the Executive’s Target Bonus Amount under the Company’s incentive program
applicable to the Executive), any accrued vacation pay owed to the Executive
pursuant to Section 2(e), and any amount accrued and arising from the
Executive’s participation in, or benefits accrued under, any employee benefit
plans, programs or arrangements under Section 2(d), as required under the terms
of such plans or by law, which amounts shall be payable in accordance with the
terms and conditions of such employee benefit plans, programs or arrangements,
and such other or additional benefits as may be, or become, due to him under the
applicable terms of applicable plans, programs, agreements, corporate governance
documents and other arrangements of the Company and its subsidiaries
(collectively, the “Company Arrangements”).

 

4.Severance Payments.

 

(a)           Termination for Cause or Resignation without Good Reason, upon
Non-extension of Term by the Executive, upon death or upon Disability. If, at
any time, the Executive’s employment terminates pursuant to
Section 3(a)(iii) for Cause, Section 3(a)(vi) for resignation without Good
Reason, due to non-extension of Term by the Executive pursuant to
Section 3(a)(viii) or as a result of the Executive’s death pursuant to
Section 3(a)(i) or Disability pursuant to Section 3(a)(ii), the Executive shall
not be entitled to any severance payments or benefits and the payments and
benefits provided under Section 3(c) shall fully discharge the Company’s and its
Affiliates’ obligations hereunder.

 

(b)           Termination without Cause, Resignation for Good Reason, or
Non-extension of Term by the Company. If the Executive’s employment shall
terminate without Cause pursuant to Section 3(a)(iv), for Good Reason pursuant
to Section 3(a)(v), or due to non-extension of Term by the Company pursuant to
Section 3(a)(vii), then, provided that the Executive’s termination of employment
constitutes a “separation from service” as defined under Treas. Reg.
Section 1.409A-1(h) (a “Separation from Service”) and contingent on the
Executive’s compliance with Sections 5, 6 and 7 hereof (the “Restrictive
Covenants”), in addition to any amounts payable under Section 3(c):

 

(i)              the Company shall pay to the Executive in twelve (12) equal
monthly installments in the aggregate amount equal to the sum of (x) the
Executive’s Annual Base Salary and (y) Target Bonus Amount, in each case, as in
effect on the Date of Termination, on the thirtieth (30th) day following the
Executive’s Date of Termination; and

 

(ii)             subject to the Executive’s timely election of, continued
eligibility for, continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall pay
directly, or reimburse the Executive for, the premium costs under COBRA for the
Executive and, where applicable, his eligible spouse and dependents, for a
period of eighteen (18) months following the Date of Termination under one of
the Company’s group medical plans (with any direct payment by the Company or
reimbursement to the Executive treated as income to the Executive); provided
that in the event that the Executive obtains other employment that offers group
health benefits, such continuation of coverage by the Company under this
Section 4(b)(ii) shall immediately cease. Notwithstanding the foregoing, if the
Company’s obligations contemplated by this Section 4(b)(ii) would result in the
imposition of excise taxes on the Company for failure to comply with the
nondiscrimination requirements of the Patient Protection and Affordable Care Act
of 2010, as amended, and the Health Care and Education Reconciliation Act of
2010, as amended (to the extent applicable), the Company shall discontinue the
COBRA-related payments provided for in this Section 4(b)(ii).

 



5

 

 

Payments and benefits provided in this Section 4(b) shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

 

(c)           Release. Notwithstanding any provision to the contrary in this
Agreement, no amounts shall be paid under Section 4(b) unless the Executive
signs, delivers and does not revoke a release of claims in favor of the Company
and Acquiror within sixty (60) days following the Executive’s Separation from
Service (the “Release Period”) in a form substantially similar to Exhibit B (the
“Release”). Subject to the Executive’s compliance with this Section 4(c) and the
Restrictive Covenants, any payments or benefits to which the Executive becomes
entitled pursuant to Section 4(b) shall commence on the first payroll date
immediately following the Release Period. Notwithstanding anything to the
foregoing set forth herein, to the extent that the payment of any amount
described in this Section 4 constitutes “nonqualified deferred compensation” for
purposes of Code Section 409A (as defined in Section 21 hereof), any such
payment scheduled to occur during the Release Period shall not be paid until the
first regularly scheduled pay period following the last day of the Release
Period and shall include payment of any amount that was otherwise scheduled to
be paid prior thereto.

 

(d)           Survival. The expiration or termination of the Term shall not
impair the rights or obligations of any party hereto, which shall have accrued
prior to such expiration or termination.

 

5.Non-Competition, Non-Solicitation and Non-Disparagement.

 

(a)           The Executive shall not, at any time during the Term or during the
18-month period following the Date of Termination (the “Non-Compete Period”),
except as permitted in this Section 5 or with the prior written consent of the
Board (having made its determination as set forth below), directly or
indirectly, whether independently or in association with any other Person (other
than the Company), private equity firm, investment company or management
company, (i) own any equity or other ownership interest in, be employed by,
consult or work as an independent contractor or agent for any Person (other than
the Company) engaged in a Business or (ii) own, manage, operate, finance,
control or participate in the ownership, management, operation, financing or
control of any such business or enterprise. The restrictions set forth in this
Section 5 shall not be construed to prohibit or restrict any passive investment
by the Executive in any class of debt or equity securities of any company
engaged in a Business so long as the Executive in the aggregate together with
his Affiliates does not hold at any time during such period more than five
percent (5%) of the issued and outstanding voting securities of such company, or
five percent (5%) of the aggregate principal amount of such class of debt
securities outstanding (each such 5% limit, the “5% Threshold”) and, consistent
with the remainder of this Section 5, so long as the Executive and his
Affiliates do not otherwise engage in any other activities with respect to such
company (whether as a director, officer, employee, agent, representative,
consultant or otherwise). In the event the Executive requests permission to take
a “Competitive Action” (as defined below), the Board shall in good faith
consider whether such Competitive Action could reasonably be expected to cause
material detriment or harm to the business of the Company or its subsidiaries,
and shall provide its consent to the Executive to the extent the Board so
determines that such Competitive Action could not be so detrimental or harmful.
For this purpose, “Competitive Action” is limited to either making a passive
investment in a Business in excess of the 5% Threshold or sitting on a board of
directors (or similar governing body) of a Business.

 



6

 

 

(b)           During the Non-Compete Period, the Executive shall not, directly
or indirectly, recruit or otherwise solicit or induce any employee, customer or
supplier of the Company or healthcare provider or payor to terminate its
employment or arrangement with the Company.

 

(c)           In the event the terms of this Section 5 shall be determined by
any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.

 

(d)           As used in Section 5, Section 6 and Section 7, (i) the term
“Company” shall include the Company and its direct or indirect parents, if any,
and subsidiaries, and (ii) the term “Business” shall mean a business that
competes with a material business segment of the Company, including, but not
limited to, a business that (A) involves operating cost containment networks on
a national, regional and/or local basis (shared savings and preferred provider
organizations) to reprice medical claims for the benefit of a healthcare payor
(e.g., any insurance company, health plan, third party administrator or health
management organization (a “Healthcare Payor”)), including insurance companies
and self-insured entities, (B) provides medical fee negotiation services to
insurance companies and self-insured entities, or (C) is a Healthcare Payor.

 

(e)           During his employment and following termination of his employment
with the Company, the Executive agrees not to disparage in any material respect
the Company, any of its products or practices, or any of its directors,
officers, agents, representatives, stockholders or Affiliates, either orally or
in writing.

 

6.Nondisclosure of Proprietary Information.

 

(a)           Except in connection with the faithful performance of the
Executive’s duties hereunder or pursuant to Section 6(c), the Executive shall,
in perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose or publish, or use for his benefit or the
benefit of any person, firm, corporation or other entity any confidential or
proprietary information or trade secrets of or relating to the Company
(including, without limitation, intellectual property in the form of patents,
trademarks and copyrights and applications therefor, ideas, inventions, works,
discoveries, improvements, information, documents, formulae, practices,
processes, methods, developments, source code, modifications, technology,
techniques, data, programs, other know-how or materials, owned, developed or
possessed by the Company, whether in tangible or intangible form, information
with respect to the Company’s operations, processes, products, inventions,
business practices, finances, principals, vendors, suppliers, customers,
potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, prospects and compensation paid to employees
or other terms of employment), or deliver to any person, firm, corporation or
other entity any document, record, notebook, computer program or similar
repository of or containing any such confidential or proprietary information or
trade secrets. The parties hereby stipulate and agree that as between them the
foregoing matters are important, material and confidential proprietary
information and trade secrets and affect the successful conduct of the
businesses of the Company (and any successor or assignee of the Company).

 



7

 

 

(b)           Upon termination of the Executive’s employment with the Company
for any reason, the Executive will promptly deliver to the Company all Company
property and all correspondence, drawings, manuals, letters, notes, notebooks,
reports, programs, plans, proposals, financial documents, or any other documents
concerning the Company’s customers, business plans, marketing strategies,
products or processes.

 

(c)           The Executive may respond to a lawful and valid subpoena or other
legal process but shall give the Company the earliest possible notice thereof,
and shall, as much in advance of the return date as possible, make available to
the Company and its counsel the documents and other information sought and shall
assist such counsel at Company’s expense in resisting or otherwise responding to
such process.

 

(d)           Nothing in this Agreement shall prohibit the Executive from
(i) disclosing information and documents when required by law, subpoena or court
order (subject to the requirements of Section 6(c) above), (ii) disclosing
information and documents to his attorney or tax adviser for the purpose of
securing legal or tax advice, (iii) disclosing the post-employment restrictions
in this Agreement to any potential new employer, (iv) retaining, at any time,
his personal correspondence, his personal rolodex or outlook contacts and
documents related to his own personal benefits, entitlements and obligations, or
(v) disclosing or retaining information that is already generally available to
the public or otherwise was part of the public domain at the time of disclosure.

 

(e)           Nothing in this Agreement shall prohibit or impede the Executive
from communicating, cooperating or filing a complaint with any U.S. federal,
state or local governmental or law enforcement branch, agency or entity
(collectively, a “Governmental Entity”) with respect to possible violations of
any U.S. federal, state or local law or regulation, or otherwise making
disclosures to any Governmental Entity, in each case, that are protected under
the whistleblower provisions of any such law or regulation; provided that in
each case such communications and disclosures are consistent with applicable
law. Notwithstanding the foregoing, under no circumstance is the Executive
authorized to disclose any information covered by the Company or its Affiliates’
attorney-client privilege or attorney work product or the Company’s trade
secrets without prior written consent of the Company’s Board.

 

7.Inventions.

 

All rights to discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) related to the Business of the Company
as defined in Section 5(d) above, whether or not patentable, copyrightable,
registrable as a trademark, or reduced to writing, that the Executive may
discover, invent or originate during his employment with the Company, either
alone or with others and whether or not during working hours or by the use of
the facilities of the Company (“Inventions”), shall be the exclusive property of
the Company. The Executive shall promptly disclose all Inventions to the
Company, shall execute at the request of the Company any assignments or other
documents the Company may deem reasonably necessary to protect or perfect its
rights therein, and shall assist the Company, upon reasonable request and at the
Company’s expense, in obtaining, defending and enforcing the Company’s rights
therein. The Executive hereby appoints the Company as his attorney-in-fact to
execute on his behalf any assignments or other documents reasonably deemed
necessary by the Company to protect or perfect its rights to any Inventions.

 



8

 

 

8.Injunctive Relief.

 

It is recognized and acknowledged by the Executive that a breach of the
covenants contained in Sections 5, 6 or 7 will cause irreparable damage to
Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the Executive agrees that in the event of a breach
of any of the covenants contained in Sections 5, 6 or 7, in addition to any
other remedy which may be available at law or in equity, the Company will be
entitled to seek specific performance and injunctive relief.

 

9.Assignment and Successors.

 

The Company may assign its rights and obligations under this Agreement to any
Affiliate and any successor to all or substantially all of the business or the
assets of the Company (by merger or otherwise), and may assign or encumber this
Agreement and its rights hereunder as security for indebtedness of the Company
and its Affiliates; provided that any such assignment of this Agreement, other
than a security assignment, shall not be valid unless the assignee has agreed to
assume the Company’s obligations hereunder. This Agreement shall be binding upon
and inure to the benefit of the Company, the Executive and their respective
successors, assigns, personnel and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable. None
of the Executive’s rights or obligations may be assigned or transferred by the
Executive, other than the Executive’s rights to payments hereunder, which may be
transferred only by will or operation of law. Notwithstanding the foregoing, the
Executive shall be entitled, to the extent permitted under applicable law and
applicable Company Arrangements, to select and change a beneficiary or
beneficiaries to receive compensation hereunder following his death by giving
written notice thereof to the Company.

 

10.Certain Definitions.

 

(a)           Affiliate. “Affiliate” shall mean, with respect to any Person, any
other Person directly or indirectly controlling, controlled by, or under common
control with, such Person where “control” shall have the meaning given such term
under Rule 405 of the Securities Act of 1933, as amended. For the purposes of
this Agreement, Affiliates of the Company shall include the Sponsor. From and
after the Merger, SIH MPH Holdings, LLC, Partners Group Client Access 10, L.P.,
Partners Group Private Equity (Master Fund), LLC, 30 MP Investment, LLC and
their respective affiliates will not be deemed to be Affiliates of the Company
or Acquiror.

 



9

 

 

(b)           Cause. The Company shall have “Cause” to terminate the Executive’s
employment hereunder within 120 days of the Board’s knowledge of:

 

(i)              the Board’s good faith determination that the Executive failed
to carry out, or comply with, in any material respect, any lawful directive of
the Board consistent with the terms of this Agreement;

 

(ii)             the Executive’s conviction, plea of no contest, plea of nolo
contendere, or imposition of unadjudicated probation for any felony or crime
involving moral turpitude (excluding vehicular offenses);

 

(iii)            the Executive’s unlawful use (including being under the
influence) or possession of illegal drugs on the Company’s premises or while
performing the Executive’s duties and responsibilities under this Agreement; or

 

(iv)            the Executive’s commission of an act of fraud, embezzlement,
misappropriation, misconduct, or material breach of fiduciary duty against the
Company;

 

provided that, to the extent such event may be remedied, the Company has
notified the Executive of such event in writing and the Executive has not
remedied the alleged violation(s) within 10 business days following his receipt
of such notice.

 

(c)           Change in Control. “Change in Control” shall mean any of the
following occurring after the Effective Time:

 

(i)              a transaction or series of transactions (whether by merger or
otherwise) (other than an offering of Common Stock to the general public through
a registration statement filed with the Securities and Exchange Commission)
whereby any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (other than the Sponsor, any Affiliate of the Sponsor, any
group of persons within the meaning of Sections 13(d) and 14(d)(2) of the
Exchange Act that includes the Sponsor or any Affiliate of the Sponsor,
Acquiror, any of its subsidiaries, an employee benefit plan maintained by
Acquiror or any of its subsidiaries or a person” that, prior to such
transaction, directly or indirectly controls, is controlled by, or is under
common control with, Acquiror, including without limitation, any existing
stockholder of Acquiror) directly or indirectly acquires beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of the voting
securities of Acquiror possessing fifty percent (50%) or more of the total
combined voting power of Acquiror’s securities outstanding immediately after
such acquisition; or

 

(ii)             the consummation by Acquiror (whether directly involving
Acquiror or indirectly involving Acquiror through one or more intermediaries) of
a sale or other disposition of all or substantially all of Acquiror’s assets to
any person other than an Affiliate of Acquiror.

 

Notwithstanding the foregoing, a transaction shall not constitute a “Change in
Control” if: (i) its sole purpose is to change the state of Acquiror’s
incorporation; (ii) its sole purpose is to create a holding company that will be
owned in substantially the same proportions by the Persons who held Acquiror’s
securities immediately before such transaction; (iii) it constitutes Acquiror’s
initial public offering of its securities; (iv) it is a transaction effected
primarily for the purpose of financing Acquiror with additional cash investment
(as determined by the Board in its discretion and without regard to whether such
transaction is effectuated by a merger, equity financing or otherwise); or (v) a
transaction that is directed or required by a regulatory or governmental
authority. The Board shall have full and final authority, which shall be
exercised in its discretion, to determine conclusively whether a Change in
Control of Acquiror has occurred pursuant to the above definition, and the date
of the occurrence of such Change in Control and any incidental matters thereto.

 



10

 

 

(d)           Common Stock. “Common Stock” shall mean the common stock of
Acquiror.

 

(e)           Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated pursuant to Section 3(a)(ii) –
(vi) either the date indicated in the Notice of Termination or the date
specified by the Company pursuant to Section 3(b), whichever is earlier;
(iii) if the Executive’s employment is terminated pursuant to
Section 3(a)(vii) or Section 3(a)(viii), the expiration of the then-applicable
Term.

 

(f)            Disability. “Disability” shall mean, at any time the Company or
any of its Affiliates sponsors a long-term disability plan for the Company’s
employees, “disability” as defined in such long-term disability plan for the
purpose of determining a participant’s eligibility for benefits, provided,
however, if the long-term disability plan contains multiple definitions of
disability, “Disability” shall refer to that definition of disability which, if
the Executive qualified for such disability benefits, would provide coverage for
the longest period of time. The determination of whether the Executive has a
Disability shall be made by the person or persons required to make disability
determinations under the long-term disability plan. At any time the Company does
not sponsor a long-term disability plan for its employees, Disability shall mean
the Executive’s inability to perform, with or without reasonable accommodation,
the essential functions of his position hereunder for a total of four
consecutive months during any twelve-month period or six non-consecutive months
in any eighteen-month period as a result of incapacity due to mental or physical
illness as determined by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative, such
agreement as to acceptability not to be unreasonably withheld or delayed. Any
refusal by the Executive to submit to a medical examination for the purpose of
determining Disability shall be deemed to constitute conclusive evidence of the
Executive’s Disability.

 

(g)           Good Reason. The Executive shall have “Good Reason” to resign his
employment within one-hundred twenty (120) days following the initial occurrence
of any of the following events that occurs after the Effective Time:

 

(i)              the Company takes action that causes a material adverse change
in the nature or scope of the Executive’s responsibilities, duties or authority;
provided, that no changes to the Executive’s responsibilities, duties or
authority that arise, directly or indirectly, as a result of, or relating to,
the transactions contemplated by the Merger Agreement shall constitute “Good
Reason”;

 

(ii)             the Company requires the Executive to relocate his principal
place of work to outside the Washington, D.C. metropolitan area;

 



11

 

 

(iii)            the Company materially reduces the amount of the Annual Base
Salary (other than a proportional reduction as part of a generalized reduction
in the base salaries of senior management of the Company not to exceed 10% of
his Annual Base Salary then currently in effect) or a failure of the Company to
pay earned but unpaid Annual Bonus within a reasonable period of time after such
bonus becomes due and payable;

 

(iv)            the failure of the Company’s successor to assume the obligations
hereunder pursuant to Section 9; or

 

(v)            any material breach by the Company of this Agreement or any other
material written agreement with the Executive.

 

The Executive may not resign his employment for Good Reason unless: (i) the
Executive provides the Company with written notice, which shall include a
specific description of the existence of the condition alleged to constitute
Good Reason, within thirty (30) days after the first occurrence of such
circumstances, (ii) the Company has not remedied the alleged violation(s) within
thirty (30) days of such notice, and (iii) the Executive actually terminates his
employment within sixty (60) days after Company’s thirty (30)-day cure period.
Otherwise, any claim of such circumstances as “Good Reason” shall be deemed
irrevocably waived by the Executive.

 

(h)           Person. “Person” shall mean an individual, partnership,
corporation, limited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, governmental authority or
other entity of whatever nature.

 

11.Governing Law.

 

This Agreement shall be governed, construed, interpreted and enforced in
accordance with its express terms, and otherwise in accordance with the
substantive laws of New York.

 

12.Notices.

 

Any notice, request, claim, demand, document and other communication hereunder
to any party shall be effective upon receipt (or refusal of receipt) and shall
be in writing and delivered personally or sent by facsimile or certified or
registered mail, postage prepaid, as follows:

 



12

 

 

(a)           If to the Company:

 

MultiPlan, Inc.

115 Fifth Avenue, 7th Floor

New York, NY 10003-0004

Fax: [         ]

Attention: Mark Tabak

 

and:

 

Hellman & Friedman LLC

One Maritime Plaza, 12th Floor

San Francisco, CA 94111

Fax: [         ]

Attention: Arrie R. Park

 

and:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Fax: [         ]

Attention: David E. Rubinsky

 

(b)           If to the Executive:

 

Dale White

[         ]

[         ]

 

and:

 

Proskauer Rose LLP

Eleven Times Square

New York, NY 10036-8299

Fax: [         ]

Attention: Michael Album

 

or at any other address as any party shall have specified by notice in writing
to the other party.

 

13.Counterparts.

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement. Signatures delivered by facsimile shall be deemed effective for
all purposes.

 



13

 

 

14.Entire Agreement.

 

The terms of this Agreement and the other agreements and instruments
contemplated hereby (collectively the “Related Agreements”) are intended by the
parties to be the final expression of their agreement with respect to the
employment of the Executive by the Company and may not be contradicted by
evidence of any prior or contemporaneous agreement. The parties further intend
that this Agreement and the Related Agreements shall constitute the complete and
exclusive statement of their terms and that no extrinsic evidence whatsoever may
be introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement and the Related Agreements. For the avoidance of
doubt, this Agreement shall supersede the Original Employment Agreement, and all
terms of the Original Employment Agreement, including all post-termination
obligations by the Company pursuant to the Original Employment Agreement, shall
expire immediately prior to the Effective Time.

 

15.Amendments; Waivers.

 

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and a duly authorized officer of
Company who is not the Executive. By an instrument in writing similarly
executed, the Executive or such duly authorized officer of the Company may waive
compliance by the other party or parties with any specifically identified
provision of this Agreement that such other party was or is obligated to comply
with or perform; provided, however, that such waiver shall not operate as a
waiver of, or estoppel with respect to, any other or subsequent failure. No
failure to exercise and no delay in exercising any right, remedy, or power
hereunder preclude any other or further exercise of any other right, remedy, or
power provided herein or by law or in equity. Except as otherwise set forth in
this Agreement, the respective rights and obligations of the parties under this
Agreement shall survive any termination of the Executive’s employment.

 

16.Construction.

 

The headings in this Agreement are only for convenience and are not intended to
affect construction or interpretation. Any references to paragraphs,
subparagraphs, sections or subsections are to those parts of this Agreement,
unless the context clearly indicates to the contrary. Also, unless the context
clearly indicates to the contrary, (a) the plural includes the singular and the
singular includes the plural; (b) “and” and “or” are each used both
conjunctively and disjunctively; (c) “any,” “all,” “each,” or “every” means “any
and all,” and “each and every”; (d) “includes” and “including” are each “without
limitation”; (e) “herein,” “hereof,” “hereunder” and other similar compounds of
the word “here” refer to the entire Agreement and not to any particular
paragraph, subparagraph, section or subsection; and (f) all pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the entities or persons referred to may
require.

 

17.Arbitration.

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before an arbitrator in
New York City in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (the “AAA”) then in
effect. New York law shall govern all rules of procedure with respect to any
arbitration proceeding hereunder, to the extent applicable. Judgment may be
entered on the arbitration award in any court having jurisdiction, provided,
however, that the Company shall be entitled to seek a restraining order or
injunction in any court of competent jurisdiction to prevent any continuation of
any violation of the provisions of Section  5, 6 or 7 of the Agreement. Only
individuals who are on the AAA register of arbitrators shall be selected as an
arbitrator. Within 20 days of the conclusion of the arbitration hearing, the
arbitrator shall prepare written findings of fact and conclusions of law. It is
mutually agreed that the written decision of the arbitrator shall be valid,
binding, final and non-appealable.

 



14

 

 

18.Enforcement.

 

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the Term, such
provision shall be fully severable; this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a portion of this Agreement; and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

 

19.Withholding.

 

The Company shall be entitled to withhold from any amounts payable under this
Agreement any federal, state, local or foreign withholding or other taxes or
charges which the Company is required to withhold. The Company shall be entitled
to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.

 

20.Employee Acknowledgement.

 

The Executive acknowledges that he has read and understands this Agreement, is
fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on his own
judgment.

 

21.Section 409A

 

Notwithstanding anything to the contrary in this Agreement, if at the time of
the Executive’s termination of employment with the Company, the Executive is a
“specified employee” as defined in Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), as determined by the Company in accordance with
Section 409A of the Code, and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
the payments or benefits ultimately paid or provided to the Executive) until the
date that is at least six (6) months following the Executive’s termination of
employment with the Company (or the earliest date permitted under Section 409A
of the Code), whereupon the Company will pay the Executive a lump-sum amount
equal to the cumulative amounts that would have otherwise been previously paid
to the Executive under this Agreement during the period in which such payments
or benefits were deferred. Thereafter, payments will resume in accordance with
this Agreement.

 



15

 

 

In the event that following the Effective Time the Company reasonably determines
that any payments or benefits payable under this Agreement may be subject to
Section 409A of the Code, the Company and the Executive shall work together to
adopt such amendments to this Agreement or adopt other policies or procedures
(including amendments, policies and procedures with retroactive effect), or take
any other commercially reasonable actions necessary or appropriate to (i) exempt
the payments and benefits payable under this Agreement from Section 409A of the
Code and/or preserve the intended tax treatment of the payments and benefits
provided with respect to this Agreement or (ii) comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance.

 

Notwithstanding anything to the contrary in this Agreement, in-kind benefits and
reimbursements provided under this Agreement during any tax year of the
Executive shall not affect in-kind benefits or reimbursements to be provided in
any other tax year of the Executive, except for the reimbursement of medical
expenses referred to in Section 105(b) of the Code, and are not subject to
liquidation or exchange for another benefit. Notwithstanding anything to the
contrary in this Agreement, reimbursement requests must be timely submitted by
the Executive and, if timely submitted, reimbursement payments shall be made to
the Executive as soon as administratively practicable following such submission,
but in no event later than December 31st of the calendar year following the
calendar year in which the expense was incurred. In no event shall the Executive
be entitled to any reimbursement payments after December 31st of the calendar
year following the calendar year in which the expense was incurred. This
paragraph shall only apply to in-kind benefits and reimbursements that would
result in taxable compensation income to the Executive.

 

For purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), each payment that
the Executive may be eligible to receive under this Agreement shall be treated
as a separate and distinct payment. To the extent applicable, this Agreement
shall be interpreted in accordance with Section 409A of the Code and Department
of Treasury regulations and other interpretative guidance issued thereunder,
including without limitation any such regulations or other such guidance that
may be issued after the Effective Time.

 

22.Legal Fees.

 

The Company shall pay for all reasonable legal fees incurred in connection with
the negotiation, drafting and review of this Agreement and all other employment
and incentive agreements with respect to the Company’s senior executive officers
in connection with the Merger, the amount for which shall not exceed $100,000 in
the aggregate with respect to all such employment and incentive agreements for
all such senior executive officers.

 



16

 

 

23.Stockholder Approval.

 

In the event that it shall be determined that any right to receive the payments
and/or other benefits under this Agreement to or for the benefit of the
Executive (the “Payments”) in connection with the Merger or a future change in
control, would not be deductible, in whole or part when aggregated with any
other right, payment or benefit to or for the Executive under all other
agreements or benefit plans of the Company, by the Company or the person making
such payment or distribution or providing such right or benefit as a result of
Section 280G of Code, the Company shall use its commercially reasonable best
efforts to prepare and deliver to its stockholders the disclosure required by
Section 280G(b)(5)(B) of the Code with respect to the Payments and to obtain the
approval of the Company’s stockholders in accordance with
Section 280G(b)(5)(B) of the Code and the regulation codified at 26 C.F.R.
§1.280G-1 with respect to the portion of the payments which, individually or in
the aggregate, would cause or trigger any “excess parachute payments” within the
meaning of Section 280G of the Code.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



17

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

  MULTIPLAN, INC. (or any successor thereto)           By: /s/ Mark H. Tabak    
Name: Mark H. Tabak     Title: Chief Executive Officer

 

[Signature Page to Amended and Restated Employment Agreement]

 





 

 

 POLARIS INVESTMENT HOLDINGS, L.P. (or any successor thereto)    By:POLARIS
INVESTMENT HOLDINGS GP, LLC, its general partner     By:HELLMAN & FRIEDMAN
CAPITAL PARTNERS VIII, L.P., its managing member     By:HELLMAN & FRIEDMAN
INVESTORS VIII, L.P., its general partner     By:H&F CORPORATE INVESTORS
VIII, LTD., its general partner           By: /s/ P. Hunter Philbrick     Name:
P. Hunter Philbrick     Title: Vice President

 

[Signature Page to Amended and Restated Employment Agreement]

 





 

 

  EXECUTIVE       By: /s/ Dale White     Dale White

 

[Signature Page to Amended and Restated Employment Agreement]

 





 

 